Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/2022 regarding the 35 USC 101 abstract idea rejection have been fully considered but they are not persuasive. 
The applicant argues on page 9 that the amendment to at least claims 1, 10 and 16 have remedied the grounds of rejection.  The Examiner respectfully disagrees.
The amended language merely has added “... transmitting the updated uniformity compensated halftone designs to the print engine.” This is nothing more at the most of moving data from one location to another.  The transmission to the print engine is only moving it to a storage location in a general technological area.  It could have easily been transmitted to a storage location such a flash drive and have arrived at the same state.  The claimed “transmitting” is merely adding generic functionality that is within a range of well-known, routine, conventional functions performed by hardware.  See MPEP 2106.05(a)(II) and 2106.05(f)(2). 
The 35 USC 101 abstract idea rejection is maintained.
Applicant's arguments filed 8/2/2022 regarding the 35 USC 112(a) rejection and 35 USC 112(b) rejection have been fully considered but they are not persuasive. 
The applicant argues on page 9 of remarks that the disclosure has provided adequate support in the Specification.  The Examiner respectfully disagrees.  
As acknowledged by the Examiner, transfer functions are generated for each of the primary colors, i.e. cyan, magenta and yellow.  From these transfer function, and inverse transfer function is generated to arrive at a uniformity compensated halftone for corresponding to each primary color [specification first embodiment, paragraphs 0055-0061].  The applicant discusses in sufficient detail this process for each of the primary colors.  It is noted that the transfer function is first arrived at and from which the inverse transfer function is derived.
However, the claim language is directed at using an inverse transfer function corresponding to the secondary colors to generate a uniformity compensated primary color halftone design associated with the at least two primary colors that correspond to the secondary color, e.g. primary colors of cyan and magenta correspond to secondary color blue.  On page 9 of the remarks, the applicant points to the process of determining a transfer function for each primary color individually [specification first embodiment, paragraph 0057].  As individual primary colors, these are not a mixed color as are the secondary colors.  Other than a mention of measurements of a secondary step chart having equal mixtures of at least two primary colors, there is no mention of what the at least transfer function for the secondary color actually is or whether or not it is used to render the initial step chart.  Without knowledge of the transfer function itself, there is no way to arrive at the inverse transfer function from which a halftone design for each of the primary colors can be attained.  
To make the assumption that the transfer function for the secondary color is arrived at the same way as those of each primary color does not appear to be supported.  According to the second embodiment at paragraph 0081, the secondary color is produced as a combination of two color blended together.  While the disclosure is clear in the above condition for each primary color, it is not discussed with regard to the secondary color’s ITF being the basis of the generation without some idea of what the initial transfer function for that secondary color is.  The origination or tenants of the secondary’s at least initial transfer function is not disclosed.
The Examiner notes that the second embodiment appear to suggest that it’s the transfer function of each primary color that is utilized to arrive at a combination transfer function for a secondary color that is then derived to arrive at the ITF such that measurements data of the OD updates the uniformity compensated halftones of each affected primary color halftone [specification paragraphs 0090-0091].  The Examiner notes this is not explicitly disclosed nor obviously disclose and only appears to suggest what is actually occurring as a best guess by the Examiner based on the disclosure beginning at paragraph 0098.  
The 35 USC 112(b) rejection of claims 1-20 are similarly argued as those directed to the 35 USC 112(a) rejection.  
The 35 USC 112(a) rejection of claims 1-20 for lack of written description and enablement and the 35 USC 112(b) rejection for being unclear and indefinite are maintained.  
The remaining rejections under 35 USC 112(b) are not discussed further.  As such, the Examiner understands this indicates they are proper and are likewise maintained.
The applicant’s remarks regarding the 35 USC 112(a) rejection of claims 5, 14 and 20 are found persuasive.  The 35 USC 11(a) rejection of claim 5, 14 and 20 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) nothing more than a series of mathematical calculations based on three inverse transforms with no additional limitations other than well-known, routine, and conventional computer components (i.e., processor, storage and transmission). This judicial exception is not integrated into a practical application because the claimed limitations are merely a set of calculations to arrive at an acceptable answer, i.e. values less than a threshold that is subsequently stored somewhere else.  The processes, given the broadest reasonable interpretation, could potentially be applied using a pen and paper as a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations do not integrate the mathematical procedure into a practical application.
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the first step / Prong One of Step One (Step 2A) to determine patent eligibility requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept.
Prong (1) requires the determination of (a) the specific limitations in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea and (b) determining whether the identified limitations falls within the subject matter groupings of abstract ideas enumerated.
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1-20 recite a series of steps for generating uniformity compensated halftone designs.  This judicial exception is not integrated into a practical application because the data gathering step, i.e. inclusion of measurement data, does not add a meaningful limitation to the system, method or computer readable medium as it is insignificant extra-solution data gathering activity and is nothing more than generally linking the product to a particular technological environment.  The transmission of the computational results is merely moved from only location to another and is also an insignificant extra-solution activity and is nothing more than generally linking the product to a particular technological environment.  
Accordingly, this judicial exception does not integrate the abstract idea into a practical application.  Specifically, independent claims 1, 10 and 16 only recite limitations directed at computations based on an inverse transfer function corresponding to a secondary color, i.e. red, blue or green. It is not integrated into any practical application.  Dependent claims 2-9, 11-15 and 17-20 are merely additional mathematical calculations and/or data manipulation/gathering.
Therefore, claims 1-20 are directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-20 are directed to generating a uniformity compensated halftone design for each of the primary colors [CMY] for each of the pel forming elements based on an inverse transfer function [ITF] corresponding to a secondary color [RGB].  While the disclosure provides written support for generating a uniformity compensated halftone based on each primary color, the disclosure does not disclose how the uniformity compensated halftone designs are generated based on an ITF corresponding to any secondary color.  The disclosure briefly mentions generating a transfer function for that corresponds to the secondary colors [see specification paragraph 0118] consisting of equal amounts of at least two primary colors and from which an ITF can be obtained.  However, while an ITF is discussed with regard to each of the primary colors [see specification paragraphs 0055-0061] for the generation of a transfer function that achieves a uniformity compensated halftone design for that color, there is no disclosure as to how the inverse transfer function for any secondary color is applied to arrive at the claimed generation of a uniformity compensated halftone design.  The disclosure discusses [see specification para. 0084] where the secondary color uniformity compensate can utilize already compensated halftone data or data that hasn’t been already compensated.  Thus, an ITF only referring back to equal amounts of primary colorants does not disclose how the generation of the uniformity compensated halftone designs are being based on the secondary color ITF especially in view of the disclosure’s assertation at paras. 0080-0084 indicating that the uniformity compensation for each primary color is not necessarily indicative of compensation for secondary colors.  The lightness value of the mixed color is the measured value that is compared to the target value.  However, there is no discussion on how one or both of the primary colors transfer function [or inverse transfer function] is identified as the color that requires further compensation processing.  See further discussion in the Response to Arguments.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The disclosure also does not provide support for how the claimed generation of a uniformity compensated halftone design for each of the primary colors [CMY] for each of the pel forming elements based on an inverse transfer function [ITF] corresponding to a secondary color.  The disclosure does not discuss how the ITF of a secondary color is to reference back to two different colorants [i.e. primary colors] such that a uniformity compensated halftone design is generated for each.  The disclosure includes the initial use of uniformity compensated data or data without having been compensated [see specification para. 0084].  The only example provided by the applicant is where a single primary color [i.e. cyan, magenta, yellow] references back to the same primary color’s input value [see Figure 5 and corresponding discussion in the specification].  The disclosure provided by the inventor does not discuss how the uniformity compensated halftone designs are generated based on the ITF of the secondary color.  There are no examples provided by the inventor of how a transfer function that references to two equal amounts of a primary color would be utilized for the generation of the uniformity compensated halftone designs [steps 1210/1310].  The state of the art does not find this to be a well-known approach.  Thus, to arrive at the invention, undue experimentation would possibly be required by one of ordinary skill in the art to arrive at the claimed invention.  See further discussion in the Response to Arguments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 are directed to generating a uniformity compensated halftone design for each of the primary colors [CMY] for each of the pel forming elements based on an inverse transfer function [ITF] corresponding to a secondary color [RGB].  It is unclear and indefinite how this limitation is to be executed.  By what metric are the primary color input [i.e. uncompensated or compensated halftone design p0084] judged to be modified to arrive at a uniformity compensated halftone design?  How is the ITF directing back to more than one color to adjust one color over another to arrive at the compensated halftone of each color?  An ITF only referring back to equal amounts of primary colorants does not disclose how the generation of the uniformity compensated halftone designs are being based on the secondary color ITF especially in view of the disclosure’s assertation at paras. 0080-0084 indicating that the uniformity compensation for each primary color is not necessarily indicative of compensation for secondary colors.  
Dependent claims 2-9, 11-15 and 17-20 are rejected for failing to remedy the deficiency of their respective independent claim.
Claim 2 recites “... generating a uniformity compensated halftone design corresponding to a pel forming element comprises applying an inverse transfer function corresponding to the pel forming element to a halftone design associated with the pel forming element.”  It is unclear and indefinite how this limitation is intended to be executed.  According to claim 1 from which claim 2 depends, the uniformity compensated halftone design is based on the ITF of the secondary color.  Claim 2 is now claiming where the halftone design is applying an ITF according to the pel forming element [i.e. nozzle].  However, the only ITF disclosed for pel element is an ITF corresponding to the primary color – not to the secondary color.  How is an ITF for a primary color now arriving at a compensated halftone design when the compensated halftone design is based on the ITF of the secondary color?  
Claims 11 and 17 are similarly rejected as claim 2 above.
Claims 3-6, 9, 12-15 and 18-20 are rejected based on their respective dependency on claims 2, 11 and 17.

Allowable Subject Matter
Based on the significant statutory rejections, allowability of the claims cannot be ascertained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizes et al., US Pub 20070139733, discloses generating a tone reproduction curve to control halftone uniformity.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672